t c memo united_states tax_court christopher r cooke petitioner v commissioner of internal revenue respondent docket no filed date charles f schuetze for petitioner gregory m hahn kathryn a meyer nick g nilan and william d richard for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively respondent also determined accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively after concessions the issues for consideration are whether petitioner’s claimed deductions for passthrough losses from legend of french lick l l c french lick for and are limited by sec_280a and if not whether those deductions are limited by the passive_loss_rules of sec_469 and whether petitioner is liable for the accuracy-related_penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in alaska when he timely filed his petition 1petitioner conceded the deductions pertaining to his property in bethel alaska petitioner’s background petitioner is an attorney during the tax years in issue he was a partner in his law firm and practiced out of offices in anchorage and bethel alaska during the tax years in issue he owned interests in rental real_estate petitioner owned a membership interest in french lick a limited_liability_company that elected to be taxed as a partnership for federal_income_tax purposes french lick owned a property in west baden springs indiana indiana property indiana property in date petitioner and his domestic partner traveled to cincinnati ohio for petitioner’s high school reunion during this trip they visited the area surrounding french lick indiana they met with a local real_estate agent who recommended that they take a tour of the indiana property a house and adjacent property in west baden springs the indiana property was the former home of nba basketball star larry bird during the date trip petitioner and his domestic partner toured the indiana property they believed that it could be converted successfully into a bed and breakfast in date they sought and received advice from a local rental property manager about the viability of operating the indiana property as a bed and breakfast in the french lick area on date french lick was formed under the laws of the state of indiana petitioner and his domestic partner were its sole members and managers in date french lick purchased the indiana property for dollar_figure on date petitioner and his domestic partner executed the operating_agreement for french lick it provided that petitioner and his domestic partner each held a membership interest and that profits and losses generally were to be shared between them in accordance with their respective interests during and improvements were made to the indiana property in order to convert it into a bed and breakfast about date french lick began operating the indiana property as a bed and breakfast between date and date french lick employed a series of managers for the bed and breakfast at the indiana property french lick’s contracts with the managers provided them with an apartment on the indiana property to use as their personal_residence the last manager of the bed and breakfast resigned in date and a replacement manager was not hired french lick reported gross_income from the bed and breakfast operation of dollar_figure dollar_figure and dollar_figure for and respectively in september french lick listed the indiana property for sale at dollar_figure as of date french lick discontinued the bed and breakfast operation at the indiana property and no longer accepted lodgers after that date during the tax years in issue caretakers resided at the indiana property the first caretaker resided at the property during the second resided at the property from date through the end of the year french lick gave the caretakers rent-free use of the manager’s apartment in exchange for their services as caretakers of the indiana property following the discontinuation of the bed and breakfast operation from date through date no rental_activity occurred at the indiana property during the time that the indiana property was listed for sale petitioner received several inquiries from parties wanting to rent it including offers to rent the garage petitioner declined these offers for various reasons including that the revenues generated would not justify the related expense he also had concerns about supervision and liability and he believed that some of the proposed uses were incompatible with the nature of the indiana property and his desire to hold it available as a bed and breakfast 2in date french lick sold the indiana property for dollar_figure expenses associated with the indiana property during the tax years in issue during the tax years in issue french lick maintained a business checking account at wells fargo and a visa business_credit card with bank of america petitioner paid the expenses associated with the management and maintenance of the indiana property including balances incurred on the business_credit card from french lick’s business checking account petitioner maintained quickbooks records for french lick which reflected the expenses_incurred in connection with the indiana property petitioner used quickbooks to reconcile periodically the payments made from french lick’s business checking account and the charges made on the business_credit card during the tax years in issue french lick paid expenses for advertising insurance real_property_taxes accounting and bookkeeping services repair and maintenance services landscaping services telephone and cable tv services and utilities petitioner also recorded in the quickbooks records for french lick expenses for travel and entertainment including expenses for meals transportation and lodging trips to the indiana property during the tax years in issue petitioner made several trips to the indiana property while the property was listed for sale petitioner’s domestic partner accompanied him on most of these trips for most nights during the trips they stayed in one of the guest suites at the indiana property petitioner kept records of the airline tickets and car rentals that he purchased for his and his domestic partner’s travel to and from the indiana property he kept receipts of purchases that he made during his trips to the indiana property including receipts for meals gas and hardware and grocery store purchases he did not keep contemporaneous logbooks of his activities at the indiana property trips in petitioner made three trips to the indiana property he was there for at least a part of days petitioner’s first trip lasted eight days and he was at the indiana property on seven of them petitioner’s domestic partner accompanied him during this trip on the first day petitioner traveled from anchorage and he did not arrive at the indiana property until the early morning of the second day during this trip petitioner visited the horseshoe resort and casino horseshoe resort for two days including one night the horseshoe resort was in elizabeth indiana near louisville kentucky on the last day petitioner left the indiana property in the morning and traveled back to anchorage petitioner’s second trip lasted days and he was at the indiana property on of them his domestic partner accompanied him on the first day petitioner traveled and he arrived in the early morning of the second day during this trip he spent two days in the louisville area including one night at the horseshoe resort on the last day petitioner traveled back to anchorage petitioner’s third trip lasted days and he was at the indiana property on of them his domestic partner accompanied him on the first day petitioner traveled and he arrived in the early morning of the second day during this trip petitioner visited the louisville area for three days including two nights at the horseshoe resort on the last day he traveled back to anchorage trips in petitioner made four trips to the indiana property petitioner was at the property for at least a part of days petitioner’s first trip lasted days and he was at the indiana property on days petitioner’s domestic partner accompanied him for a part of this trip 3we do not count a day in which petitioner left the indiana property shortly after midnight following a full_day at the property petitioner spent the first and last days traveling and he was not at the indiana property on the second day petitioner arrived at the indiana property in the late afternoon during this trip petitioner spent two days visiting the louisville area including one night at the horseshoe resort petitioner left the indiana property around midnight following the 11th day petitioner’s second trip lasted days and he was at the indiana property on of them his domestic partner accompanied him on the first day petitioner traveled and was not at the indiana property he arrived at the indiana property in the evening of the second day during this trip petitioner went to the horseshoe resort for three days including two nights on the last day he left the indiana property in the morning petitioner’s third trip lasted seven days and he was at the indiana property on four of them the first day was spent traveling on the second day petitioner arrived at the indiana property in the late afternoon during this trip petitioner went to cincinnati for hi sec_50th high school reunion and spent three days in cincinnati including two nights on the last day he traveled from cincinnati back to anchorage petitioner’s fourth trip lasted days and he was at the indiana property on of them his domestic partner accompanied him this trip coincided with the labor day holiday weekend petitioner spent the first and last days traveling and was not at the indiana property on the second day he traveled and arrived at the property in the evening during this trip petitioner spent four days in the louisville area including three nights at the horseshoe resort he left the indiana property shortly after midnight following the 12th day tax returns french lick’s losses for the tax years in issue french lick filed forms u s return of partnership income partnership returns for the tax years in issue the partnership returns reported ordinary business_losses for the tax years in issue of dollar_figure and dollar_figure respectively for both of the tax years in issue french lick claimed deductions for repairs and maintenance taxes and licenses depreciation and other deductions statements attached to the partnership returns described the claimed other deductions including deductions for advertising insurance utilities telephone and tv accounting security services linens and lodging supplies auto expenses travel and meals and entertainment 4french lick is not an entity subject_to the tefra partnership audit rules see sec_6231 french lick had or fewer members who were all u s persons during the tax years in issue schedules k-1 partner’s share of income deductions credits etc that french lick issued for the tax years in issue allocated of the tax_attributes of french lick including all profits and losses to petitioner petitioner’s tax returns petitioner filed timely form sec_1040 u s individual_income_tax_return for the tax years in issue he reported of french lick’s losses as nonpassive losses on part ii income or loss from partnerships_and_s_corporations of schedules e supplemental income and loss he deducted french lick’s losses against other nonpassive_income that he reported on the schedules e part ii i burden_of_proof opinion generally the taxpayer bears the burden of proving that the adjustments set forth in the commissioner’s notice_of_deficiency are erroneous see rule a 290_us_111 specifically the taxpayer must prove his or her entitlement to claimed deductions see 503_us_79 292_us_435 the taxpayer bears the burden of maintaining the records needed to establish his or her entitlement see sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir sec_7491 provides that if a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability the commissioner shall have the burden_of_proof with respect to that issue see 116_tc_438 petitioner contends that the burden should shift to respondent with respect to whether the deductions that he claimed for losses from the indiana property are limited by sec_280a and alternatively whether the deductions are limited by sec_469 petitioner failed to provide credible_evidence of repair and maintenance activities conducted during his trips to the indiana property during the tax years in issue petitioner failed to argue persuasively that the burden shifts to respondent the burden_of_proof remains with petitioner ii disallowed deductions sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_212 and allows a deduction for ordinary and necessary expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income with respect to either section no deductions are allowed for expenses_incurred in connection with activities that are not engaged in for profit see sec_183 sec_1_183-2 income_tax regs generally a taxpayer may not deduct personal living or family_expenses sec_262 under sec_280a generally no deduction is allowed with respect to any dwelling_unit that the taxpayer uses as a residence during the taxable_year see langley v commissioner tcmemo_2013_22 at any deductions to which petitioner would otherwise be entitled under either sec_162 or sec_212 will be disallowed if he used the indiana property as a residence during the tax years in issue within the meaning of sec_280a a dwelling_unit is used as a residence if the taxpayer uses it for personal purposes for more than the greater of days or of the number of days during the taxable_year that the unit is rented at a fair rental value sec_280a a passthrough_entity is considered to have made personal_use of a dwelling_unit on any day on which any beneficial_owner would be considered to have made personal_use of the unit see 85_f3d_956 2d cir if a taxpayer uses a dwelling_unit for personal purposes for any part of a day generally that day is counted as one of personal_use for determining whether 5the bed and breakfast closed on date and gross_receipts for were dollar_figure the record does not indicate the actual number of days that the indiana property was rented in even if it was rented for the whole month of january the applicable personal_use limitation under sec_280 would be days the taxpayer used the unit as a residence during the taxable_year sec_280a pursuant to sec_280a flush language if the taxpayer is engaged in repairs and maintenance of the dwelling_unit substantially full time on any day such use will not constitute personal_use of the unit see also twohey v commissioner tcmemo_1993_547 sec_1 280a-1 e proposed income_tax regs fed reg date states that a dwelling_unit shall not be deemed to have been used by the taxpayer for personal purposes on any day on which the principal purpose of the use of the unit is to perform repair or maintenance work on the unit the proposed regulation sets forth a facts_and_circumstances_test to determine the taxpayer’s principal purpose for_the_use_of the unit see id the facts and circumstances include but are not limited to the amount of time devoted to repair and maintenance work the frequency of use for repair and maintenance work and the presence and activity of companions see id proposed_regulations are not binding on this court and are generally given no greater weight than a litigation position see 99_tc_223 ndollar_figure 54_tc_1233 nevertheless they can be useful guidelines where as here they closely follow the legislative_history of the statutory provision in question see 117_tc_294 congress enacted sec_280a in response to the concern that rental of property used by the taxpayer as a residence afforded the taxpayer unwarranted opportunities to obtain deductions for expenses of a personal nature 77_tc_104 citing h_r rept 94th cong 2d sess s rept 94th cong 2d sess and h_r rept 94th cong 1st sess aff’d 694_f2d_556 9th cir however the wording of the statute demonstrates that congress did not intend for days spent primarily repairing and maintaining the property in question to count as personal_use days see sec_280a flush language likewise a day spent traveling to or from the property on which the taxpayer is at the property but performs no repairs and maintenance should not be counted as a day of personal_use if the principal purpose of the trip as a whole is to perform repairs and maintenance see sec_1 280a-1 e and example proposed income_tax regs supra the record establishes that petitioner was at the indiana property for at least a part of each of days in and days in petitioner testified that he spent numerous hours on business activities during each of his trips to the indiana property he relied on daily activity logs logbooks that he created during examination we must determine the number of days that petitioner used the indiana property for personal purposes and the number of days that petitioner performed repairs and maintenance substantially full time petitioner contends that he engaged substantially full time in maintenance and repair activities during every day he spent at the property in and all except for possibly two days in petitioner contends that the days that he spent traveling from and back to anchorage should not be counted as personal_use days of the indiana property because the principal purpose of each trip during the tax years in issue was to perform repairs and maintenance petitioner also argues that any days that he spent visiting the louisville area should not count as personal_use days because on these days he travel ed to spend time away from the 6petitioner’s first trip in included some days during which the bed and breakfast was still operating sec_280a does not apply for these days on which petitioner was at the indiana property because the property was not being used exclusively as an inn owned premises and the principal purpose of his time spent at the indiana property was otherwise to perform repairs and maintenance petitioner relies on his logbooks to establish that he engaged in repair and maintenance activities during his trips to the indiana property his testimony did not provide specific details about the activities that he performed he testified that he did some work on the grounds of the indiana property no other witnesses testified to verify that petitioner conducted repairs and maintenance during his trips to the indiana property from petitioner’s testimony and the logbooks there is no evidence of disrepair of the indiana property and no specific details of what was to done to improve it cf twohey v commissioner tcmemo_1993_547 taxpayers documented the extent and necessity of their work after date french lick did not rent out the indiana property during the tax years in issue aside from petitioner’s own visits there was no specific use for which to repair and maintain the property during the tax years in issue a series of caretakers lived at the indiana property petitioner’s records indicate that these caretakers had duties and responsibilities with respect to maintaining the property and that he had conversations with the caretakers about the status and upkeep of the property at least once per month the logbooks report that during his trips petitioner engaged in activities maintaining the grounds of the indiana property however the records that petitioner maintained for french lick show that french lick employed a landscaping firm during the tax years in issue petitioner’s records show that landscaping services were performed at the indiana property every month from may through date as well as march and may through date petitioner testified that he reconstructed the business activity summaries in the logbooks by reviewing the records and receipts that he maintained for each of his trips to the indiana property and the quickbooks records for french lick which also reflected purchases made during those trips petitioner testified that these records helped refresh his more general recollection of the kinds of activities that he did on the property we find that petitioner’s records generally do not substantiate that he performed the activities reported in the logbooks for many of the days that petitioner was at the indiana property these records do not establish that he engaged in repairs and maintenance of any kind petitioner has not adequately explained how on the basis of these records alone he was able to reconstruct the long lists of business activities shown for most days in the logbooks the business activity summaries provided for each day of petitioner’s trips to the indiana property do not explain how many hours he spent on each individual activity the summaries frequently combine activities that constitute repairs and maintenance within the meaning of sec_280a with activities that we conclude do not repair and maintenance activity that excepts a taxpayer’s use of a dwelling_unit from being personal_use under sec_280a should be some activity related to repairing or maintaining the dwelling_unit itself or the property on which it sits our prior cases support and are consistent with this interpretation of the statute see twohey v commissioner tcmemo_1993_547 for many of the days that petitioner was at the indiana property his business activity summaries include activities such as traveling to visit with past vendors and business contacts meetings with the resident caretaker and other service providers for the property and discussions with the local real_estate agent these activities may constitute business activity under other code sections but they are not the repairs and maintenance contemplated by sec_280a the logbooks do not provide sufficient information for the court to determine how much time petitioner spent on repairs and maintenance versus other activities that do not except his use of the property from use for personal purposes under sec_280a even when petitioner’s records appear to corroborate a specific repair or maintenance activity on a specific day reported in the logbooks we cannot determine whether petitioner’s time spent on such repairs and maintenance on that day amounted to engagement on a substantially full time basis petitioner failed to establish that he engaged in repairs and maintenance substantially full time on any of the days that he was present at the indiana property petitioner failed likewise to establish that the primary purpose of any of his trips was to perform repairs and maintenance on the property and so none of the days on which he traveled and was present at the property should be excluded from days of personal_use all of petitioner’s trips except for one included trips to the horseshoe resort petitioner has not met his burden_of_proof and we conclude that he used the indiana property for personal purposes for more than days during each of and the deductions that petitioner claimed for losses allocated to him from french lick for the tax years in issue are disallowed pursuant to sec_280a therefore we do not address whether the deductions would have been limited 7we do not need to decide whether the losses were properly allocated since any passthrough losses from french lick are not deductible under sec_280a under sec_469 see sec_469 regarding the coordination of sec_469 and sec_280a iii accuracy-related_penalties respondent contends that for each tax_year in issue petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes a penalty on any underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations within the meaning of subsection b or any substantial_understatement_of_income_tax within the meaning of subsection b respondent argues that petitioner had an underpayment attributable to a substantial_understatement_of_income_tax for and that petitioner’s underpayments for both tax years in issue were due to negligence only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty sec_7491 higbee v commissioner t c pincite once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate rule a higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent has demonstrated that petitioner failed to keep adequate_records with respect to deductions that he claimed for the tax years in issue the sec_6662 penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his or her proper tax_liability including the taxpayer’s reasonable and good-faith reliance on the advice of a tax professional see id see also sec_1_6664-4 income_tax regs to establish good_faith and reasonable_cause through reliance on professional advice the taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner contends that he acted with reasonable_cause and in good_faith and that he relied on the advice of his c p a petitioner testified that he consulted with his c p a sometime following the renovations to the indiana property petitioner testified that the main focus would have been how do we account for the expenses or who reports the business activity for purposes of offsetting the expenses with income petitioner offered no evidence regarding the c p a ’s competence as a tax professional or regarding the information that petitioner provided the c p a before receiving his advice petitioner did not establish that the c p a was provided with all necessary and accurate information needed to advise petitioner in a manner that would have justified his purported reliance petitioner has not carried his burden of proving that he acted with reasonable_cause and in good_faith with respect to the deductions that he claimed in relation to the indiana property petitioner is liable for the accuracy-related_penalties determined by respondent under sec_6662 for the tax years in issue because petitioner is liable for the penalty for on the ground of negligence we do not address whether petitioner’s understatement of income_tax for that year was substantial any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
